Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1-11 have been amended; No claims have been added or canceled. Claims 1-11 are subject to examination.

Response to Arguments
Applicant's arguments filed 05/03/2022, have been fully considered but they are not persuasive for the following reasons:

Applicant's Argument:
Applicant argues in substance that "In the pending Office Action, the Examiner recognizes that Chen does not teach the feedback timing or the application timing of the above-referenced limitation. See Office Action, p. 5. Given that Chen fails to teach any of these features, Chen would also not teach controlling transmission of delivery acknowledgement information "based on feedback timing of the delivery acknowledgment information and application timing of the spatial resource based on the specification information," as required by the limitations of amended independent claim 1."

Examiner's Response:
The Examiner respectfully disagrees. The CHEN-AKKARAKARAN reference teaches the limitations "a processor that controls transmission of delivery acknowledgment information for the downlink shared channel, based on feedback timing of the delivery acknowledgment information and application timing of the spatial resource based on the specification information". CHEN teaches that network device configures a terminal with PUCCH-Spatial-relation-info that contains multiple items and the network device activates one item (uplink beam) via MAC CE as shown below in Fig. 5. There is a time gap between receiving activation command MAC-CE and activated beam as shown below, which implies “the application timing”, i.e. the time taken to configure the uplink beam.
[AltContent: textbox (gap)][AltContent: arrow]
    PNG
    media_image1.png
    182
    545
    media_image1.png
    Greyscale


CHEN also teaches that the scenario shown in Fig. 5 is for transmitting uplink signal on the activated uplink beam and the uplink signal may be a PUCCH carrying ACK/NACK feedback of a downlink data channel (PDSCH, which could be MAC-CE as taught by AKKARAKARAN). Although CHEN did not elaborate on feedback timing, but there is a particular timing associated with a feedback. To summarize CHEN teaching, CHEN teaches that a terminal activates an uplink beam and transmits feedback on the activated beam, in other words transmission of feedback happens after activation time and a particular time. Reference AKKARAKARAN teaches that a PDSCH carries a beam-switch command in a MAC-CE and also teaches an implementation window 222 and a reporting window 224 in Fig. 2. The implementation window 222 is during which UE implements a new beam and the reporting window 224 is for reporting power headroom using the new beam and the power headroom report may also serve as an acknowledgment that the beam-switch command (MAC-CE) is received. By combining these two references the Examiner respectfully contends that the transmission of delivery acknowledgment information is "based on" feedback timing  and application timing.

Applicant's Argument:
Applicant argues in substance that "Therefore, the feedback timing may also occur before the application timing, whereas the reporting window of Akkarakaran is defined to be after the implementation window. Therefore, Akkarakaran does not teach that the transmission is controlled based on both the feedback timing of the delivery acknowledgement information and the application timing of the spatial resource based on the specification information, as required by the above-referenced limitation of amended independent claim 1."

Examiner's Response:
The Examiner respectfully disagrees. Reference AKKARAKARAN teaches that the beam switch command is on MAC-CE which is carried in PDSCH and reporting window 224 is for reporting power headroom using the new beam and the power headroom report may also serve as an acknowledgment that the beam-switch command (MAC-CE) is received. Hence the transmission of delivery acknowledgment information is "based on" implementation window 222 (“application timing”) and a reporting window 224 (“feedback timing”). The claims merely recites “application timing” and “feedback timing”, therefore the examiner contends that “the implementation window” and “the reporting window”, in fact can be interpreted as “application timing” and “feedback timing”. The Examiner advises the applicant to further define the “timing” limitation of the claims. Accordingly, the Examiner respectfully submits that CHEN-AKKARAKARAN teaches claimed limitations.

Applicant's Argument:
Applicant argues in substance that "Further, even assuming arguendo that a skilled person in the art were to combine Chen and Akkarakaran in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 1 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant's own disclosure as a guide".

Examiner's Response:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, CHEN teaches receiving activation command in MAC-CE and transmitting ACK/NACK on PUCCH using the activated beam. Although CHEN teaches timeline of receiving activation command and generation of the activated beam in Fig. 5, but did not teach explicitly “application timing” and “feedback timing”. However, AKKARAKARAN taught, in Fig. 2, an implementation window 222 where the UE implements new beam according to beam switch command in MAC-CE and a reporting window 224 where the UE reports an acknowledgment that the beam-switch command was received. Accordingly, the Examiner respectfully submits that CHEN-AKKARAKARAN teaches that “a processor that controls transmission of delivery acknowledgment information for the downlink shared channel, based on feedback timing of the delivery acknowledgment information and application timing of the spatial resource based on the specification information.” By this rationale, CHEN-AKKARAKARAN teaches the claimed limitations and therefore the rejection is maintained. See rejection below.

Regarding all other arguments presented by Applicant, the arguments are substantially the same as those which have already been addressed above and, in the interest of brevity, the Examiner directs Applicant to those responses above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5-6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (CHEN hereafter) (US 20200305007 A1) in view of AKKARAKARAN et al. (AKKARAKARAN hereafter) (US 20190098586 A1).

Regarding claim 1, CHEN teaches, A  terminal comprising: 
a receiver (terminal equipment) that receives a plurality of entries of information related to a spatial resource for an uplink control channel by using a higher layer (CHEN; when the network device configures PUCCH-Spatial-relation-info for the terminal equipment and PUCCH-Spatial-relation-info contains multiple items, as shown in FIG. 1a, … (RRC configuration, Par. 0006; As shown in FIG. 1a, in the case where PUCCH-Spatial-relation-info contains multiple items (RS1˜RS4), each item may have an index and indicates a spatial relation, Par. 0004), and receives specification information specifying at least one entry among the plurality of entries by using a downlink channel (CHEN; the MAC CE signal activates or indicates one of the items, Par. 0006; the network device activates or indicates one of the items via the MAC CE, such as activating or indicating RS2. Thus, the terminal equipment may transmit an uplink signal by applying the spatial relation Tx2 indicated by RS2, Par. 0004); and 
a processor that controls transmission of delivery acknowledgment information for the downlink shared channel, based on feedback timing of the delivery acknowledgment information and application timing of the spatial resource based on the specification information (CHEN; In the scenario shown in FIG. 5, the uplink signal may be an uplink control signal (PUCCH), which may be used to carry such information as ACK/NACK feedback of a downlink data channel (PDSCH), Par. 0087 [Note that as shown in Fig. 5, ACK is transmitted on the beam associated with an activated entry]).  
Although CHEN teaches in Fig. 5 that ACK is transmitted on PUCCH of a beam once the beam is ready, in other words, ACK is transmitted based on ACK timing and PUCCH timing, but fails to explicitly teach, 
a downlink shared channel;
feedback timing and application timing. 
However, in the same field of endeavor, AKKARAKARAN teaches, 
a downlink shared channel (AKKARAKARAN; the downlink DCI may schedule a downlink PDSCH carrying the beam-switch command in a MAC-CE, Par. 0047);
based on feedback timing (the reporting window 224) and application timing (AKKARAKARAN; element 222, 224 Fig. 2;  the implementation window 222, Par. 0048; The transmission may be the first transmission after the beam-switch command is implemented that supports a power headroom report, Par. 0047; A power headroom report may also be carried on PUCCH, Par. 0042; the power headroom report may also serve as an acknowledgment that the beam-switch command was received, Par. 0044). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHEN to include the use of timing relationship as taught by AKKARAKARAN in order to transmit uplink (AKKARAKARAN; Fig. 2).

Regarding claim 6, CHEN teaches, A radio communication method for a  terminal, the radio communication method comprising: 
receiving a plurality of entries of information related to a spatial resource for an uplink control channel by using a higher layer (CHEN; when the network device configures PUCCH-Spatial-relation-info for the terminal equipment and PUCCH-Spatial-relation-info contains multiple items, as shown in FIG. la, … (RRC configuration, Par. 0006; As shown in FIG. 1a, in the case where PUCCH-Spatial-relation-info contains multiple items (RS1˜RS4), each item may have an index and indicates a spatial relation, Par. 0004), and receiving specification information specifying at least one entry among the plurality of entries by using a downlink channel (CHEN; the MAC CE signal activates or indicates one of the items, Par. 0006; the network device activates or indicates one of the items via the MAC CE, such as activating or indicating RS2. Thus, the terminal equipment may transmit an uplink signal by applying the spatial relation Tx2 indicated by RS2, Par. 0004); and 
controlling transmission of delivery acknowledgment information for the downlink shared channel, based on feedback timing of the delivery acknowledgment information and the downlink shared channel (CHEN; In the scenario shown in FIG. 5, the uplink signal may be an uplink control signal (PUCCH), which may be used to carry such information as ACK/NACK feedback of a downlink data channel (PDSCH), Par. 0087 [Note that as shown in Fig. 5, ACK is transmitted on the beam associated with an activated entry and PDSCH carries mac-ce as taught by AKKARAKARAN]).  
Although CHEN teaches in Fig. 5 that ACK is transmitted on PUCCH of a beam once the beam is ready, in other words, ACK is transmitted based on ACK timing and PUCCH timing, but fails to explicitly teach, 
a downlink shared channel;
feedback timing and application timing. 
However, in the same field of endeavor, AKKARAKARAN teaches, 
a downlink shared channel (AKKARAKARAN; the downlink DCI may schedule a downlink PDSCH carrying the beam-switch command in a MAC-CE, Par. 0047);
based on feedback timing (the reporting window 224) and application timing (AKKARAKARAN; element 222, 224 Fig. 2;  the implementation window 222, Par. 0048; The transmission may be the first transmission after the beam-switch command is implemented that supports a power headroom report, Par. 0047; A power headroom report may also be carried on PUCCH, Par. 0042; the power headroom report may also serve as an acknowledgment that the beam-switch command was received, Par. 0044). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHEN to include the use of timing relationship as taught by AKKARAKARAN in order to transmit uplink (AKKARAKARAN; Fig. 2).

Regarding claim 2, CHEN-AKKARAKARAN teaches, The  terminal according to claim 1, wherein the processor determines whether or not to apply the spatial resource specified by the specification information to the transmission of the delivery acknowledgment information, based on a relationship between the feedback timing and the application timing (AKKARAKARAN; the transmission 230 in slot2 may not carry the power headroom report although the transmission 230 is after the beam-switch command because the transmission 230 occurs during the implementation window, Par. 0048; The power headroom report may be multiplexed with an uplink transmission from the UE using the new beam, Par. 0057 [Note that new beam is used after beam switch command is implemented]).  
The rational and motivation for adding this teaching of AKKARAKARAN is the same as for Claim 1.

Regarding claim 3, CHEN-AKKARAKARAN teaches, The  terminal according to claim 2, wherein the processor determines whether or not to transmit the delivery acknowledgment information, based on a relationship between the feedback timing and the application timing (AKKARAKARAN; the transmission 230 in slot2 may not carry the power headroom report although the transmission 230 is after the beam-switch command because the transmission 230 occurs during the implementation window, Par. 0048; The power headroom report may be multiplexed with an uplink transmission from the UE using the new beam, Par. 0057 [Note that new beam is used after beam switch command is implemented]).  
The rational and motivation for adding this teaching of AKKARAKARAN is the same as for Claim 1.

Regarding claim 5, claim 9, and claim 10, CHEN-AKKARAKARAN teaches, The  terminal according to claim 1, The  terminal according to claim 2, and The  terminal according to claim 3 respectively, wherein when downlink control information used to schedule the downlink shared channel does not include an indication of the feedback timing, the processor applies the spatial resource configured in advance to the transmission of the delivery acknowledgment information (AKKARAKARAN; Alternatively, the resource/transmission may be implicitly identified by the timing of the DCI and the uplink transmissions. For example, the PH reporting component 156 may utilize a transmission that meets timing requirements. The transmission may be the first transmission after the beam-switch command is implemented that supports a power headroom report, Par. 0047 [Note that new beam is used to transmit acknowledgement as shown in Fig. 2]).  
The rational and motivation for adding this teaching of AKKARAKARAN is the same as for Claim 1.


Claim 4, 7-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN-AKKARAKARAN in view of Koskela et al. (Koskela hereafter) (US 20190199412 A1) and further in view of Kwak et al. (Kwak hereafter) (US 20180287682 A1).

Regarding claim 4, claim 7, and claim 8, CHEN-AKKARAKARAN teaches,  The  terminal according to claim 1, The  terminal according to claim 2 and The  terminal according to claim 3 respectively. 
	Although CHEN-AKKARAKARAN teaches ACK/NACK feedback on new beam as shown in Fig. 5, but failed to explicitly teach,
wherein the processor determines different feedback timing, based on whether or not the downlink shared channel includes the specification information.
However, in the same field of endeavor, Koskela teaches, 
wherein the processor determines different feedback timing, based on whether or not the downlink shared channel includes the specification information (Koskela; As shown by item 430, the BCI MAC CE is processed before the HARQ feedback grant time +3 +X. As shown by arrows 420, the beam change is done right after transmitting/receiving ACK … the feedback subframe may be explicitly scheduled to occur after N subframes of reception of the data, Par. 0113). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHEN-AKKARAKARAN to include the use of different time for sending ACK as taught by Koskela in order to time beam change (Koskela; Par. 0113).
Although Koskela teaches in HARQ feedback grant time and feedback subframe in Par. 0113, but CHEN-AKKARAKARAN-Koskela failed to explicitly teach that they are related to downlink shared channel without specification information. However, in the same field of endeavor, Kwak  teaches in Par. 0101 that “HARQ ACK/NACK corresponding to … a PDSCH transmitted from an n-4 th subframe is transmitted to a PUCCH or PUSCH in an n-th subframe”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHEN-AKKARAKARAN-Koskela to include the use of timing relationship as taught by Kwak in order to send ACK for PDSCH (Kwak; Par. 0101)
 
Regarding claim 11, CHEN-AKKARAKARAN-Koskela-Kwak teaches, The  terminal according to claim 4, wherein when downlink control information used to schedule the downlink shared channel does not include an indication of the feedback timing, the processor applies the spatial resource configured in advance to the transmission of the delivery acknowledgment information (AKKARAKARAN; Alternatively, the resource/transmission may be implicitly identified by the timing of the DCI and the uplink transmissions. For example, the PH reporting component 156 may utilize a transmission that meets timing requirements. The transmission may be the first transmission after the beam-switch command is implemented that supports a power headroom report, Par. 0047 [Note that new beam is used to transmit acknowledgement as shown in Fig. 2]).   
The rational and motivation for adding this teaching of AKKARAKARAN is the same as for Claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416